In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00372-CR


                       BAOQUOC TRAN NGUYEN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                      On Appeal from the County Criminal Court No. 6
                                   Tarrant County, Texas
                 Trial Court No. 1546160, Honorable John Weeks, Presiding

                                      April 15, 2020

                             CONCURRING OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       I concur with the result reached by the majority.

       Because this appeal was transferred by the Texas Supreme Court from the

Second Court of Appeals to the Seventh, I apply the precedent of the Second Court in

arriving at my decision. See TEX. R. APP. P. 41.3 (stating that in cases transferred by the

Supreme Court between courts of appeals, the recipient court must decide the case in

accordance with the precedent of the transferring court when their respective precedent

conflicts). Such precedent requires an appellant’s brief to contain clear and concise
arguments supporting the contentions made, coupled with appropriate citation to

authorities and the record. Hollis v. Acclaim Physician Grp., Inc., No. 02-19-00062-CV,

2019 Tex. App. LEXIS 6414, at *9–10 (Tex. App.—Fort Worth July 25, 2019, no pet.);

TEX. R. APP. P. 38.1(i) (stating same). This has been construed as requiring substantive

analysis discussing the facts and authorities “as may be requisite to maintain the point at

issue.” Hollis, 2019 Tex. App. LEXIS 6414, at *10. More importantly, an appellate court

has no duty to brief issues inadequately briefed by an appellant. Id.

       At play here is the legal intersection not between two minor unpaved roads in a

rural county but rather between major legal interstates. Those interstates are the First

Amendment of the United States Constitution, Sections Eight and Twenty-Seven of the

Texas Constitution, and § 42.07 of the Texas Penal Code. U.S. CONST. amend. I (stating

that “Congress shall make no law respecting an establishment of religion, or prohibiting

the free exercise thereof; or abridging the freedom of speech, or of the press; or the right

of the people peaceably to assemble, and to petition the Government for a redress of

grievances”); TEX. CONST. art. 1, § 8 (stating that “[e]very person shall be at liberty to

speak, write or publish his opinions on any subject, being responsible for the abuse of

that privilege; and no law shall ever be passed curtailing the liberty of speech or of the

press”); TEX. CONST. art.1, § 27 (stating that “[t]he citizens shall have the right, in a

peaceable manner, to assemble together for their common good; and apply to those

invested with the powers of government for redress of grievances or other purposes, by

petition, address or remonstrance”); TEX. PENAL CODE ANN. § 42.07(a) (West 2018)

(stating that a person commits a crime if, with intent to harass, annoy, alarm, abuse,

torment, or embarrass another he causes the telephone of another to ring repeatedly or



                                             2
makes repeated telephone communications in a manner reasonably likely to harass,

annoy, alarm, abuse, torment, embarrass, or offend another). Fulfilling the mandate

discussed in Hollis and imposed by Rule 38.1(i) when the appellate complaint implicates

such legal interstates requires more than mere allusion to dated authority, quotation from

noted scholars, and rather summary analysis. Yet, this is what appellant offered us here.

      Nowhere in his briefing did he mention the plethora of recent legal authority

touching upon the issues tossed at our courthouse door. Nothing was said of recent

precedent from our Court of Criminal Appeals such as Wilson v. State, 448 S.W.3d 418

(Tex. Crim. App. 2014), or Scott v. State, 322 S.W.3d 662 (Tex. Crim. App. 2010). The

same is also true of similar precedent from numerous other courts of appeals. See, e.g.,

Lebo v. State, 474 S.W.3d 402 (Tex. App.—San Antonio 2015, pet. ref’d); Ex parte

Hinojos, No. 08-17-00077-CR, 2018 Tex. App. LEXIS 10530 (Tex. App.—El Paso Dec.

19, 2018, pet. ref’d) (not designated for publication); Ex parte Reece, No. 11-16-00196-

CR, 2016 Tex. App. LEXIS 12649 (Tex. App.—Eastland Nov. 30, 2016, pet. ref’d) (mem.

op., not designated for publication); Blanchard v. State, No. 03-16-00014-CR, 2016 Tex.

App. LEXIS 5793 (Tex. App.—Austin June 2, 2016, pet. ref’d) (mem. op., not designated

for publication). Nor was effort made to update any of his arguments with the most recent

authority addressing the topic from the Fort Worth Court of Appeals in Ex parte Barton,

586 S.W.3d 573 (Tex. App.—Fort Worth 2019, pet. granted), or from this very court in Ex

parte Sanders, No. 07-18-00335-CR, 2019 Tex. App. LEXIS 2813 (Tex. App.—Amarillo

Apr. 8, 2019, pet. granted) (mem. op., not designated for publication).

      One cannot deny that the few authorities appellant cited spoke of the right to speak

freely and petition the government. But, none said anything of § 42.07(a) of the Penal



                                            3
Code and its effect upon those constitutional rights, while Scott, Wilson, Lebo, Hinojos,

Barton, and the many others did. And, all of them exemplify that the topic being debated

deserves and requires more analysis and development than that offered by appellant.

        One of the touchstones to Rule 38.1(i) is “appropriate citation.” That connotes a

sliding scale influenced by the nature of the issue at hand. No doubt, simple legal matters

may entail lesser citation and discussion. Grave matters require more. The matter at

hand tends toward the grave end of the scale while the product offered by appellant fell

towards the simple end. His few authorities and de minimis analysis of the interplay

between the penal statute and constitutional provisions involved here are not enough to

meet the above touchstone. And, again, an appellate court has no obligation to add what

appellant omitted. Consequently, I view the issues of appellant as inadequately briefed

and, therefore, waived.1



                                                                    Brian Quinn
                                                                    Chief Justice
Do not publish.




        1
          I would also hold that his trial objections would have sufficed to preserve the complaint had it been
adequately briefed. See Mandrell v. State, No. 02-02-375-CR, 2004 Tex. App. LEXIS 5642, at *5–6 (Tex.
App.—Fort Worth June 4, 2004, no pet.) (mem. op., not designated for publication) (the Fort Worth Court
noting that it liberally construes objections when deciding preservation issues).

                                                      4